Exhibit 10.1

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

COLLABORATION AND EXCLUSIVE LICENSE AGREEMENT

 

This COLLABORATION AND EXCLUSIVE LICENSE AGREEMENT (the “Agreement”), effective
as of March 10, 2014 (the “Effective Date”), is made by and between
(i) AnaptysBio, Inc., a Delaware corporation, having a place of business at
10421 Pacific Center Court, Suite 200, San Diego, California 92121
(“AnaptysBio”), and (ii) TESARO, Inc., a Delaware corporation, having a place of
business at 1000 Winter Street, Suite 3300, Waltham, Massachusetts 02541
(“TESARO US”) and TESARO Development, Ltd., a Bermuda corporation, having its
principal office at Clarendon House, 2 Church Street, Hamilton HM 11, Bermuda
(together with TESARO US, “TESARO”).

 

BACKGROUND

 

A.                                    AnaptysBio has skills, expertise and
proprietary technology for the discovery, generation and optimization of
immunotherapy antibodies.

 

B.                                    AnaptysBio is developing therapeutic
antibodies against immune checkpoint proteins for use in the treatment of cancer
and related conditions.

 

C.                                    TESARO possesses expertise in the
research, development, manufacturing and commercialization of treatments for
cancer and related conditions.

 

D.                                    TESARO and AnaptysBio desire to enter a
collaboration wherein AnaptysBio will perform certain discovery and early
development of therapeutic antibodies against immune checkpoint proteins, with
the goal of generating immunotherapy antibodies to such targets for subsequent
preclinical, clinical, regulatory and commercial development by TESARO.

 

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

 

1.                                      DEFINITIONS

 

As used herein, the following terms will have the meanings set forth below:

 

1.1.                            “Affiliate” shall mean any corporation or other
entity, whether de jure or de facto, which is directly or indirectly
controlling, controlled by or under common control of a Party hereto for so long
as such control exists.  For the purposes of this Section 1.1, “control” shall
mean the direct or indirect ownership of at least fifty percent (50%) of the
outstanding shares or other voting rights of the subject entity having the power
to vote, or if not meeting the preceding, the maximum voting right that may be
held by the particular Party under the laws of the country where such entity
exists, or the power to otherwise direct the affairs of the entity.

 

1.2.                            “AnaptysBio IP Rights” shall mean, collectively,
the AnaptysBio Patents and the AnaptysBio Know-How.

 

--------------------------------------------------------------------------------


 

1.3.                            “AnaptysBio Know-How” shall mean all trade
secret and other proprietary know-how rights in and to all data, information,
compositions and other technology (including, but not limited to, formulae,
procedures, protocols, techniques and results of experimentation and testing)
which are necessary or useful for TESARO to make, use, develop, sell or seek
regulatory approval to market a Product, or to practice any method or process,
and which (a) AnaptysBio discloses or makes available to TESARO under this
Agreement, or (b) are within the Control of AnaptysBio.  AnaptysBio Know-How
shall exclude the AnaptysBio Platform.

 

1.4.                            “AnaptysBio Patents” shall mean all Patents
owned or Controlled by AnaptysBio to the extent claiming the manufacture,
composition or use of the Development Antibodies.  AnaptysBio Patents shall
exclude Patents included within the AnaptysBio Platform.

 

1.5.                            “AnaptysBio Platform” shall mean: (a) all
know-how, trade secrets, data, inventions, proprietary software, works of
authorship, designs, techniques, methods, processes, formulations, structure and
other information relating to compounds, compositions, specifications, reagents,
ideas and information relating to AnaptysBio’s proprietary technology that is,
in each case, generally applicable to the discovery, modification, optimization
and/or humanization of antibodies and/or other proteins, and/or nucleic acids
relating thereto (including, without limitation, the expression, manufacture and
formulation of any of the foregoing); and (b) all patent and other intellectual
property rights in any of the foregoing; provided, that the AnaptysBio Platform
shall not include any Patents covering the composition of matter, in whole or in
part, of any Development Antibody or the Patents set forth on Schedule 12.2(i). 
Without limiting the generality of the foregoing, AnaptysBio Platform shall
include any such information generated, discovered or developed in whole or in
part by employees or agents of AnaptysBio in performing any Discovery Program,
or otherwise generated, discovered or developed in whole or in part by employees
or agents of AnaptysBio during the term of this Agreement; in each case, to the
extent any of the foregoing: (i) relate to the AnaptysBio Platform, improvements
to the AnaptysBio Platform, or the use of the AnaptysBio Platform or any such
AnaptysBio Platform improvements; or (ii) are generally applicable to the
discovery, modification, optimization or humanization of proteins and nucleic
acids (including, without limitation, the expression and manufacture thereof);
provided, that the AnaptysBio Platform shall not include any Patents covering
the composition of matter, in whole or in part, of any Development Antibody or
the Patents set forth on Schedule 12.2(i).

 

1.6.                            “Collaboration IP Rights” shall mean all
Collaboration Patents and Collaboration Know-How.

 

1.7.                            “Collaboration Know-How” shall mean all
proprietary ideas, inventions, data, instructions, processes, formulas, expert
opinions and information, including, without limitation, biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data and information
developed solely or jointly by AnaptysBio and/or TESARO during and in connection
with the Discovery Program, or

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

by or for TESARO, its Affiliate or sublicensees in connection with the further
development of a Product during and in connection with the Discovery Program. 
Collaboration Know-How shall exclude the AnaptysBio Platform.

 

1.8.                            “Collaboration Patents” shall mean all Patents
the subject of which are inventions conceived and reduced to practice solely or
jointly by AnaptysBio and/or TESARO during and in connection with the Discovery
Program, or by or for TESARO, its Affiliate or sublicensees in connection with
the further development of a Product during and in connection with the Discovery
Program.  Collaboration Patents shall exclude the AnaptysBio Platform.

 

1.9.                            “Combination Product” means a Product that
contains a Development Antibody and at least one other therapeutically active
product or pharmaceutical ingredient which is not a Development Antibody.

 

1.10.                     “Commercially Reasonable Efforts” means, with respect
to a Party, such efforts that are consistent with the efforts and resources
normally used by such Party in the exercise of its reasonable business
discretion relating to the research, development and commercialization of a
pharmaceutical or biologic product owned by it or to which it has exclusive
rights, with similar product characteristics, which is of similar market
potential at a similar stage in its development or product life, taking into
account issues of patent coverage, safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the compound or
product, the regulatory structure involved, the potential or actual
profitability of the applicable products (including pricing and reimbursement
status achieved or to be achieved), and other relevant factors, including
technical, legal, scientific and/or medical factors.  For purposes of clarity,
Commercially Reasonable Efforts would be determined on a market-by-market and
indication-by-indication basis for a particular product and it is anticipated
that the level of effort may be different for different markets and may change
over time, reflecting changes in the status of the product and the
market(s) involved.  [***].

 

1.11.                     “Confidential Information” shall have the meaning set
forth in Section 10.1.

 

1.12.                     “Control,” “Controls,” “Controlled” or “Controlling”
shall mean possession of the ability to grant the licenses or sublicenses as
provided herein without violating the terms of any agreement or other
arrangements with any Third Party.

 

1.13.                     “Development Antibody” shall mean any antibody that is
developed using the AnaptysBio Platform antibody technology under one of the
Discovery Programs and is a Target Antagonist.  In addition, the antibodies
existing as of the Effective Date and identified on Exhibit C attached to the
Supplmental Information Package, which Exhibit also sets forth the sequence of
such antibodies, shall each be a “Development Antibody” under this Agreement.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

1.14.                     “Development Programs” shall mean, collectively, the
PD-1 Development Program, TIM-3 Development Program and LAG-3 Development
Program, and “Development Program” shall mean any of such programs.

 

1.15.                     “Discovery Plan” shall mean the written research plan
governing the joint effort of the Parties in conducting the applicable Discovery
Program, which may be amended from time to time, in accordance with this
Agreement.  The initial Discovery Plan for each Discovery Program is attached to
the Supplemental Information Package as Exhibits A-1 — A-3.

 

1.16.                     “Discovery Programs” shall mean, collectively, the
PD-1 Discovery Program, TIM-3 Discovery Program and LAG-3 Discovery Program, and
“Discovery Program” shall mean any of such programs.

 

1.17.                     “Discovery Program Term” shall mean, with respect to a
Discovery Program, the term of such Discovery Program, as provided in
Section 2.7 below.

 

1.18.                     “EMA” shall mean the European Agency for the
Evaluation of Medicinal Products of the European Union, or the successor
thereto.

 

1.19.                     “FDA” shall mean the Food and Drug Administration of
the United States, or the successor thereto.

 

1.20.                     “Field” shall mean all uses of Products for any
purpose, including the [***].

 

1.21.                     “FTE” shall mean a full-time person working on the
Discovery Program, or in the case of less than a full-time, dedicated person, a
full-time, equivalent person year, based upon a total of [***] hours per year of
work in connection with a Discovery Program.

 

1.22.                     “GLP Study” shall mean any in vitro or in vivo study
that (i) is required under 21 C.F.R. § 58 to be governed under the principles of
good laboratory practice, or (ii) is performed by a GLP vendor.

 

1.23.                     “IND” shall mean an investigational new drug
application filed with the FDA as more fully defined in 21 C.F.R. § 312.3

 

1.24.                     “JSC” or “Joint Steering Committee” shall have the
meaning set forth in Section 4.1.

 

1.25.                     “LAG-3” shall mean lymphocyte-activation gene 3,
encoded by the LAG3 gene, also known as CD223.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

1.26.                     “LAG-3 Development Program” shall mean the development
program to be conducted in accordance with Section 3 for the development of
Development Antibodies generated under the LAG-3 Discovery Program.

 

1.27.                     “LAG-3 Discovery Program” shall mean the discovery
program to be conducted in accordance with Section 2 for the development of
antibodies directed to antagonize LAG-3, including dual-reactive antibodies that
are directed to antagonize both PD-1 and LAG-3.

 

1.28.                     “MAA” means a Marketing Authorization Application, or
similar application for marketing approval of a Product for use in the Field
submitted to the EMA.

 

1.29.                     “NDA” shall mean a New Drug Application or Biologics
License Application, or similar application for marketing approval of a Product
for use in the Field submitted to the FDA.

 

1.30.                     “Net Sales” means, with respect to any Product, the
gross invoiced sales price of such Product sold by TESARO, its Affiliates or
sublicensees (the “Selling Party”), in arm’s-length sales to Third Parties, less
deductions allowed to the Third Party customer by the Selling Party, to the
extent actually taken by the Third Party customer, on such sales for:

 

[***]

 

The maximum allowed for deductions resulting from clauses [***], collectively,
shall not exceed [***] percent ([***]) of the total Net Sales.

 

If a Product is sold as part of a Combination Product, for purposes of
determining payments due hereunder, Net Sales of such Product shall be deemed to
be an amount equal to the following:

 

(X divided by Y) multiplied by Z,

 

where “X” is the average sales price during the applicable reporting period
achieved for the relevant Product in the country in which such sale occurred
when the Product contains only the Product and no other active pharmaceutical
ingredient;

 

“Y” is the sum of the average sales price during the applicable reporting period
achieved in that country (as applicable) of each active pharmaceutical
ingredient included in the Combination Product when such compound is sold as a
separate product and not as part of a Combination Product; and

 

“Z” is the single price at which the relevant Combination Product was actually
sold.

 

In the event that no separate sale of either (i) the Product and no other active
pharmaceutical ingredient or (ii) the other active pharmaceutical
ingredient(s) of the Combination Product are made during the accounting period
in which the sale was made or if the price for a particular therapeutically
active ingredient or relevant product cannot otherwise be

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

determined for an accounting period, Net Sales allocable to the Product shall be
determined by mutual agreement reached in good faith by the Parties prior to the
end of the accounting period in question based on an equitable method of
determining the same that takes into account, variations in potency, the
relative contribution of each therapeutically active ingredient in the
Combination Product, and relative value to the end user of each therapeutically
active ingredient.

 

Sales among TESARO and its Affiliates or sublicensees shall be excluded from the
computation of Net Sales, and no royalties will be payable on such sales except
where such Affiliates or sublicensees are end users; provided, however, in that
any subsequent resale to a Third Party shall be included within Net Sales.

 

Notwithstanding the foregoing, Net Sales shall be calculated and accounted for
in accordance with United States generally accepted accounting principles
(“GAAP”); provided, that if TESARO should change accounting standards during the
term of this Agreement due to a merger, acquisition or requirement of applicable
laws, then Net Sales hereunder may be calculated and accounted for in accordance
with such different set of accounting standards, consistently applied, following
such change.

 

1.31.                     “Party” or “Parties” shall mean, respectively,
AnaptysBio or TESARO, individually, or AnaptysBio and TESARO, collectively.

 

1.32.                     “Patents” shall mean (a) all patents and patent
applications in any country or supranational jurisdiction in the Territory, and
(b) any substitutions, divisions, continuations, continuations-in-part,
provisional applications, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates and the like
of any such patents or patent applications.

 

1.33.                     “PD-1” shall mean programmed cell death protein 1,
encoded by the PDCD1 gene, also known as CD279.

 

1.34.                     “PD-1 Development Program” shall mean the development
program to be conducted in accordance with Section 3 for the development of
Development Antibodies generated under the PD-1 Discovery Program.

 

1.35.                     “PD-1 Discovery Program” shall mean the discovery
program to be conducted in accordance with Section 2 for the development of
antibodies directed to antagonize PD-1, including the antibody identified on
Exhibit C to the Supplemental Information Package.  [***].

 

1.36.                     “Phase II Clinical Trial” shall mean a human clinical
trial in any country that is intended to initially evaluate the effectiveness of
a Product for a particular indication or indications in patients with the
disease or indication under study and would satisfy requirements of 21 CFR
312.21(b) or its foreign equivalent.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

1.37.                     “Phase III Clinical Trial” shall mean a human clinical
trial in any country, the results of which could be used to establish safety and
efficacy of a Product as a basis for an NDA, and would satisfy requirements of
21 CFR 312.21(c) or its foreign equivalent.

 

1.38.                     “Product” shall mean any pharmaceutical or biologic
product or therapy including one or more Development Antibodies, in whole or in
part, as an active ingredient.

 

1.39.                     “Subcontractor” means a Third Party which a Party has
engaged to perform services in connection with such Party fulfilling its
obligations and exercising its rights under and pursuant to this Agreement.

 

1.40.                     “Supplemental Information Package” means the
Supplemental Information Package delivered in connection with the execution of
this Agreement by the Parties on the Effective Date.

 

1.41.                     “Target(s)” shall mean LAG-3, PD-1 and TIM-3.

 

1.42.                     “Target Antagonist” shall mean an antibody that is
created against and selected in order to antagonize Target(s), and does
anatagonize that Target.

 

1.43.                     “Territory” shall mean worldwide.

 

1.44.                     “TESARO Know-How” shall mean all proprietary ideas,
inventions, data, instructions, processes, formulas, expert opinions and
information, including, without limitation, biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data and information
developed by or for TESARO, its Affiliate or sublicensees in connection with the
further development of a Product and Controlled by TESARO.

 

1.45.                     “TESARO Patents” shall mean all Patents Controlled by
TESARO the subject of which are inventions conceived and reduced to practice by
or for TESARO, its Affiliate or sublicensees in connection with the further
development of a Product.

 

1.46.                     “TIM-3” shall mean the T cell immunoglobulin and mucin
protein 3 protein, encoded by the TIM3 gene.

 

1.47.                     “TIM-3 Development Program” shall mean the development
program to be conducted in accordance with Section 3 for the development of
Development Antibodies generated under the TIM-3 Discovery Program.

 

1.48.                     “TIM-3 Discovery Program” shall mean the discovery
program to be conducted in accordance with Section 2 for the development of
antibodies directed to antagonize TIM-3, including dual-reactive antibodies that
are directed to antagonize both PD-1 and TIM-3.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

1.49.                     “Third Party” shall mean any person or entity other
than AnaptysBio and TESARO, and their respective Affiliates.

 

1.50.                     “Third Party In-License” shall mean any agreement
between AnaptysBio or any Affiliate thereof and any Third Party under which
AnaptysBio or such Affiliate is or has been granted a license or other rights
under the AnaptysBio IP Rights or with respect to the AnaptysBio Platform.

 

2.                                      DISCOVERY PROGRAMS

 

2.1.                            Goals.  The goals of the Discovery Programs are
the discovery of Development Antibodies directed to the applicable Targets, and
characterization and certain testing, including certain efficacy, pharmacology
and toxicology studies, provided that none shall be a GLP Study, all as set
forth in the applicable Discovery Plan for such Discovery Program.

 

2.2.                            Responsibility.  AnaptysBio shall hold the
primary responsibility for executing each of the Discovery Programs in
accordance with each Discovery Plan.  AnaptysBio shall utilize resources and
methodologies as needed with respect to the AnaptysBio Platform to generate
Development Antibodies with respect to each Target.

 

2.3.                            Conduct of the Discovery Program.  Subject to
the terms and conditions set forth herein, AnaptysBio agrees to conduct research
under the Discovery Programs, which shall be funded as set forth in Section 6. 
During each Discovery Program Term, AnaptysBio shall use Commercially Reasonable
Efforts to conduct each Discovery Program in accordance with the applicable
Discovery Plan within the time schedules contemplated therein and to keep TESARO
informed as to the progress and results of the Discovery Programs hereunder.

 

2.4.                            Discovery Plans.  Each Discovery Program shall
be carried out in accordance with a mutually agreed upon written Discovery Plan,
which shall establish specific research objectives and the research tasks to be
performed and resources to be provided by AnaptysBio.  The initial Discovery
Plans, attached to the Supplemental Information Package as Exhibits A-1 — A-3,
establish: (i) the scope of the research activities which will be performed
under the applicable Discovery Program; (ii) the research objectives and work
plan activities with respect to such Discovery Program; and (iii) the criteria
for determining when a Development Antibody shall be advanced into its
respective Development Program.  The Discovery Plans may be amended or modified
from time to time by approval of the JSC.

 

2.5.                            Discovery Budgets.  Each Discovery Plan includes
a budget covering the activities to be conducted by AnaptysBio under such
Discovery Plan, as approved by the Parties (each, a “Discovery Budget”).  The
Discovery Budgets may be amended from time to time by approval of the JSC, but,
unless otherwise decided by the JSC, only following a JSC-approved modification
to the applicable Discovery Plan which necessitates a change in the applicable
Discovery Budget.  At all times the Discovery Budgets shall reflect the Parties’
good faith

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

estimate of the costs reasonably necessary in order for AnaptysBio to complete
its activities set forth in the Discovery Plans.

 

2.6.                            Discovery Program Costs.  During the applicable
Discovery Program Term and subject to TESARO funding the costs of each Discovery
Program pursuant to Section 6.1, AnaptysBio shall [***].  At the beginning of
each calendar quarter, [***].

 

2.7.                            Term of Discovery Program.  Each Discovery
Program Term shall commence on the Effective Date and shall end upon the earlier
of [***].

 

2.8.                            Third Party Licenses.  In the event that the
Parties agree to acquire additional technologies, equipment or other fixed
assets from a Third Party specifically for use in the conduct of a Discovery
Program, TESARO will be responsible for the payment of any amounts due to Third
Parties for the license of intellectual property which directly applies to any
Target, and the costs of negotiating, preparing and executing any such license.

 

2.9.                            Records; Inspection.

 

(a)                                 Records.  AnaptysBio and TESARO shall
maintain records of each Discovery Program (or cause such records to be
maintained) in sufficient detail and in good scientific manner as will properly
reflect all work done and results achieved in the performance of the Discovery
Program (including all data in the form required under any applicable
governmental regulations or as directed by the JSC).  All such records shall be
owned by AnaptysBio, and licensed to TESARO on a Discovery Program-by-Discovery
Program basis in accordance with Section 5.1 and AnaptysBio shall deliver copies
of any such records to TESARO upon TESARO’s written request.  AnaptysBio shall
maintain any such records, to the extent not delivered to TESARO, during the
applicable Discovery Program Term and for a period of at least five (5) years
thereafter, and shall provide TESARO access to such records at AnaptysBio’s
place of business upon reasonable advance notice by TESARO.

 

(b)                                 Reports and Information Exchange.  During
each Discovery Program Term, each of TESARO and AnaptysBio shall use their
respective Commercially Reasonable Efforts to disclose to the other Party all
material information relating to the applicable Discovery Program promptly after
it is learned or its materiality is appreciated.  Each Party shall also keep the
other Party, including the Joint Steering Committee, informed as to its progress
under each Discovery Plan.  [***].

 

2.10.                     Technology Transfer.  At any time after cessation,
termination or completion of the applicable Discovery Program, or as reasonably
requested by TESARO at any time after the Effective Date, TESARO shall have the
right to request that AnaptysBio commence a technology transfer to TESARO, or
its designee, of any tangible embodiments of AnaptysBio Know-How or other
information and technology reasonably necessary for the GLP manufacture,
clinical and/or commercial manufacture of Products or any Development Antibodies
with respect to such

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

Discovery Program.  The cost of a technology transfer shall be borne by TESARO
and shall be based on the FTE rates set forth herein.  [***].

 

2.11.                     Subcontracting.

 

(a)                                 AnaptysBio Right to Subcontract.  Subject to
the terms of this Agreement, AnaptysBio shall have the right to engage
Affiliates or Subcontractors to perform certain of its obligations under the
Discovery Plans; provided, that with respect to each subcontract: (i) AnaptysBio
shall notify TESARO in writing (on a confidential basis) in advance (including a
description of the activity(ies) to be subcontracted, the identity of the
Subcontractor and the countries involved); (ii) AnaptysBio shall ensure that
each of its Subcontractors accepts and complies with all applicable terms and
conditions of this Agreement, and AnaptysBio shall remain responsible for the
performance of its Subcontractors hereunder; (iii) no subcontract shall contain
any royalty bearing licenses or any milestone payment obligations, in each case,
payable by AnaptysBio, without the prior written consent of TESARO; and (iv) any
such subcontract shall (A) be in writing, (B) be subject and subordinate to the
terms and conditions of this Agreement, (C) contain terms and conditions which
are consistent with the terms and conditions of this Agreement, (D) not in any
way diminish, reduce or eliminate any of AnaptysBio’s obligations under this
Agreement, (E) impose on the Subcontractor all applicable obligations under the
terms of this Agreement, including the reporting, audit, inspection and
confidentiality provisions hereunder, as well as a provision prohibiting such
Subcontractor from further sublicensing or subcontracting, and (F) use
reasonable efforts to cause such subcontract to be assignable to TESARO without
consent of the Subcontractor.  Notwithstanding the foregoing, approval of the
JSC will be required if AnaptysBio desires to engage a Subcontractor to perform
work related to chemistry, manufacturing and controls.

 

(b)                                 TESARO Right to Subcontract.  Subject to the
terms of this Agreement, TESARO shall have the right to engage Affiliates or
Subcontractors to perform certain of its obligations and exercise its rights
under this Agreement (including any activities under the Development Programs);
provided, that with respect to each subcontract: (i) TESARO shall ensure that
each of its Subcontractors accepts and complies with all applicable terms and
conditions of this Agreement, and TESARO shall remain responsible for the
performance of its Subcontractors hereunder; and (ii) any such subcontract shall
(A) be in writing, (B) be subject and subordinate to the terms and conditions of
this Agreement, (C) contain terms and conditions which are consistent with the
terms and conditions of this Agreement, (D) not in any way diminish, reduce or
eliminate any of TESARO’s obligations under this Agreement, (E) impose on the
Subcontractor all applicable obligations under the terms of this Agreement,
including the reporting, audit, inspection and confidentiality provisions
hereunder, and (F) use reasonable efforts to cause such subcontract to be
assignable to AnaptysBio without consent of the Subcontractor.

 

2.12.                     [***].

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

3.                                      DEVELOPMENT PROGRAMS

 

3.1.                            Development Program Activities.  Following
completion of each Discovery Program, TESARO shall be responsible, at its sole
expense, for conducting the Development Program, which shall include without
limitation all pre-IND activities, including cross-reactivity studies and pilot
studies to enable GLP pharmacology/toxicology studies, GMP manufacturing,
regulatory filings, clinical trials and commercialization activities with
respect to one or more Development Antibodies under each Development Program.

 

3.2.                            Records; Inspection.

 

(a)                                 Records.  TESARO shall maintain records of
each Development Program (or cause such records to be maintained) in sufficient
detail and in good scientific manner as will properly reflect all work done and
results achieved in the performance of the Development Program (including all
data in the form required under any applicable governmental regulations). 
TESARO shall maintain such records for a period of [***], and shall provide
AnaptysBio access to such records at TESARO’s place of business upon reasonable
advance notice by AnaptysBio in accordance with Section 7.4.

 

(b)                                 Reports and Information Exchange.  During
the performance of each Development Program, TESARO shall use Commercially
Reasonable Efforts to disclose to AnaptysBio all material information relating
to the applicable Development Program promptly after it is learned or its
materiality is appreciated.  TESARO shall also keep AnaptysBio informed as to
its progress under each Development Program.  Within sixty (60) days following
the end of each calendar quarter of the Development Program, [***].

 

(c)                                  Assistance by AnaptysBio.  Upon reasonable
request by TESARO, AnaptysBio will in good faith make available key personnel to
assist TESARO in the planning, monitoring and strategy of preclinical
development, manufacturing and early clinical development under each Development
Program, provided that any material expenses incurred by AnaptysBio (including
FTEs utilized, reasonable travel expenses and specialized supplies or equipment
required) shall be reimbursed by TESARO in accordance with Section 2.6 above.

 

4.                                      MANAGEMENT

 

4.1.                            Joint Steering Committee.  Promptly after the
Effective Date, TESARO and AnaptysBio will establish a committee (the “Joint
Steering Committee” or “JSC”) to oversee, review and recommend direction of each
Discovery Program.  The responsibilities of the Joint Steering Committee shall
include, monitoring, reporting progress, developing strategies and ensuring open
and frequent exchange between the Parties regarding each Discovery Program and
the activities of the Parties and their Affiliates, Subcontractors and agents
thereunder.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

11

--------------------------------------------------------------------------------


 

4.2.                            Membership.  The JSC shall include [***] of each
of TESARO and AnaptysBio, each Party’s members selected by that Party. 
AnaptysBio and TESARO may each replace its JSC representatives at any time, upon
written notice to the other Party.  From time to time, the JSC may establish
subcommittees to oversee particular projects or activities, and such
subcommittees will be constituted as the JSC agrees.  Each Party’s JSC members
shall be senior individuals empowered to provide timely feedback regarding their
Party’s decisions on key matters.

 

4.3.                            Meetings.  During each Discovery Program Term,
the JSC shall meet at least quarterly, or as agreed by the Parties, at such
locations as the Parties agree, and will otherwise communicate regularly by
telephone, electronic mail, facsimile and/or video conference.  With the consent
of the Parties, other representatives of AnaptysBio or TESARO may attend JSC
meetings as nonvoting observers.  Each Party shall be responsible for all of its
own expenses associated with attendance of such meetings.  [***].

 

4.4.                            Minutes.  The JSC shall keep accurate minutes of
its deliberations which shall record all proposed decisions and all actions
recommended or taken.  The Secretary of the JSC (as appointed by the members of
the JSC) shall be responsible for the preparation of draft minutes.  [***].  All
records of the JSC shall at all times be available to both AnaptysBio and
TESARO.

 

4.5.                            Decision Making.  [***].

 

4.6.                            Development Program Meetings.  During each [***]
calendar period commencing with the completion of the applicable Discovery
Program and continuing for a period of [***] thereafter, and then annually after
such [***] period, upon the written request of either Party, TESARO and
AnaptysBio shall meet to discuss the progress of each Development Program and
review future activities planned by TESARO with respect thereto, including
strategic plans for preclinical, clinical and commercial advancement of Products
under each Development Program.

 

5.                                      LICENSES; EXCLUSIVITY

 

5.1.                            Grant.

 

(a)                                 Subject to the terms and conditions of this
Agreement, AnaptysBio hereby grants to TESARO and its Affiliates an exclusive
license (with the right to grant sublicenses through multiple tiers) under the
AnaptysBio IP Rights and Collaboration IP Rights to research, develop, make,
have made, use, sell, offer for sale, import and export Products for use in the
Field and in the Territory.

 

(b)                                 Subject to the terms and conditions of this
Agreement, AnaptysBio hereby grants to TESARO and its Affiliates a non-exclusive
license (with the right to grant sublicenses through multiple tiers) under the
Patents and other intellectual property constituting the AnaptysBio Platform to
research, develop, make, have made, use, sell, offer for sale, import and export

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

12

--------------------------------------------------------------------------------


 

Products for use in the Field and in the Territory and as necessary for TESARO
to practice the licenses granted to it under Section 5.1(a); provided, however
that the foregoing license grant to TESARO is limited to researching,
developing, making, having made, selling, offering for sale, importing,
exporting and using Development Antibodies previously generated by AnaptysBio,
and expressly excludes any license of rights to TESARO to utilize, practice or
operate the AnaptysBio Platform to develop or generate new or materially
different antibodies.

 

5.2.                            No Implied Licenses.  Only the licenses granted
pursuant to the express terms of this Agreement shall be of any legal force or
effect.  No other license or rights shall be created by implication, estoppel or
otherwise.  Without limiting the foregoing, if a Product contains an active
pharmaceutcial ingredient or biologic in addition to the Development Antibody,
then the licenses granted to TESARO under AnaptysBio IP Rights and the
AnaptysBioPlatform shall not include the right to research, develop, make, have
made, use, sell, offer for sale, import and export such other active
pharmaceutical ingredient or biologic.

 

5.3.                            Exclusivity.

 

(a)                                 Except to the extent required for AnaptysBio
to fulfill its obligations under this Agreement and as permitted under this
Agreement, with respect to each Target (or combination of Targets), [***].

 

(b)                                 During the Exclusivity Period, and except
with respect to a Product pursuant to this Agreement, TESARO shall not [***].

 

(c)                                  The exclusivity described in
Sections 5.3(a) and 5.3(b) will apply on a Discovery Program/Development Program
basis, such that if a Discovery Program or Development Program is terminated for
any reason, then the Targets that are subject of that Discovery Program or
Development Program shall no longer be subject to the exclusivity.  By way of
example, if the TIM-3 Discovery Program is terminated, then the exclusivity
shall no longer apply to TIM-3 alone or dual-reactivity to TIM-3 and PD-1, but
the exclusivity for the other non-terminated Discovery Programs (or Development
Programs) shall continue.

 

(d)                                 Notwithstanding the foregoing provision of
this Section 5.3, in the event of a Change of Control (as defined below) of
AnaptysBio, or if AnaptysBio or an Affiliate acquires any Third Party, business
or assets, or any interest therein (an “AnaptysBio Business Acquisition”), the
provisions of this Section 5.3 shall not apply to any active research or
development program that a portion of the surviving entity or Affiliate that was
not AnaptysBio (prior to the Change of Control or AnaptysBio Business
Acquisition) had ongoing as of immediately prior to the date of such Change of
Control or AnaptysBio Business Acquisition.  For purposes of this Section 5.3, a
“Change of Control” shall mean, with respect to a Party, the merger,
consolidation, sale of substantially all of such Party’s assets or similar
transaction or series of transactions, as a result of which such Party’s
shareholders before such transaction or series of transactions own less than
fifty percent (50%) of the total number of voting securities of

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

13

--------------------------------------------------------------------------------


 

the surviving entity immediately after such transaction or series of
transactions.  For clarity, if as a result of any such Change of Control, a
Party exists as a wholly owned subsidiary of a parent, then the provisions of
this Section 5.3 shall continue to apply to such Party as the surviving entity,
but not to such parent.

 

(e)                                  Notwithstanding the foregoing provision of
this Section 5.3, in the event of a Change of Control of TESARO or if TESARO or
an Affiliate acquires any Third Party, business or assets, or any interest
therein (a “TESARO Business Acquisition”), the provisions of this Section 5.3
shall not apply to any active research or development program that a portion of
the surviving entity or Affiliate that was not TESARO (prior to the Change of
Control or TESARO Business Acquisition) had ongoing as of immediately prior to
the date of such Change of Control or TESARO Business Acquisition.

 

6.                                      PAYMENTS

 

6.1.                            Upfront Payment.  Within ten (10) business days
following the Effective Date, TESARO shall pay to AnaptysBio a non-creditable,
non-refundable license fee of seventeen million dollars (USD $17,000,000.00).

 

6.2.                            Discovery Program Funding.  TESARO shall
reimburse AnaptysBio on a quarterly basis for all [***].  All payments are
non-creditable (against amounts in Secction 6.3 or 6.4) and non-refundable
(except pursuant to Section 7.4 or Section 13.2).  Within ten (10) days of the
end of each calendar quarter, AnaptysBio shall provide TESARO with an invoice
for all amounts owed by TESARO under this Section 6.2 for that calendar quarter
and TESARO shall pay such amounts within thirty (30) days after receipt of
AnaptysBio’s quarterly invoice.  All amounts paid by TESARO to AnaptysBio
pursuant to this Section 6.2 shall be made in accordance with Section 7.2 with
respect to withholding for taxes or any other charges.

 

6.3.                            Milestones.  On a Development
Program-by-Development Program basis, TESARO shall pay AnaptysBio the following
payments [***]:

 

Milestone Event

 

Milestone Payment
(USD)

 

Initiation of first GLP PK/tox Study

 

$

[***]

 

First IND clearance

 

$

[***]

 

Initiation of the first Phase II Clinical Trial

 

$

[***]

 

Initiation of the first Phase III Clinical Trial for first indication

 

$

[***]

 

Initiation of the first Phase III Clinical Trial for second indication

 

$

[***]

 

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

14

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment
(USD)

 

Filing of the first NDA for the first indication

 

$

[***]

 

Filing of the first NDA for the second indication

 

$

[***]

 

Filing of the first MAA for the first indication

 

$

[***]

 

Filing of the first MAA for the second indication

 

$

[***]

 

First NDA approval for the first indication

 

$

[***]

 

First NDA approval for the second indication

 

$

[***]

 

First MAA approval for the first indication

 

$

[***]

 

First MAA approval for the second indication

 

$

[***]

 

Achievement of annual worldwide Net Sales in a calendar year equal to or greater
than $[***]

 

$

[***]

 

Achievement of annual worldwide Net Sales in a calendar year equal to or greater
than $[***]

 

$

[***]

 

Achievement of annual worldwide Net Sales in a calendar year equal to or greater
than $[***]

 

$

[***]

 

Achievement of annual worldwide Net Sales in a calendar year equal to or greater
than $[***]

 

$

[***]

 

 

As used in this Section 6.3, the following terms have the meanings set forth
below:

 

“initiation” means, with respect to a study or clinical trial, the
administration of the first dose of Product to the first patient enrolled in
such study or trial;

 

“IND clearance” means filing and clearance by FDA without rejection or being
placed on clinical hold;

 

“indication” means a specific disease or condition;

 

“filing” means acceptance for filing with the applicable regulatory or
governmental authority; and

 

“approval” means, with respect to a Product in any country or jurisdiction, any
approval, registration, license or authorization from a regulatory or
governmental authority in a country or

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

other jurisdiction that is necessary to market and sell such Product in such
country or jurisdiction; “approval” shall specifically include FDA approvals of
BLAs.

 

6.4.                            Earned Royalties.

 

(a)                                 With respect to Net Sales of a Product
resulting from a Development Antibody, on a Product-by-Product basis, TESARO
shall pay AnaptysBio a royalty on Net Sales as follows:

 

Worldwide Annual Net Sales of a Product (on a
Product-by-Product basis) during the applicable
calendar year during the Royalty Term:

 

Royalty Rate
Applicable to a
Product:

 

Portion less than or equal to $[***]:

 

[***]

%

Portion greater than $[***], but less than or equal to $[***]:

 

[***]

%

Portion greater than $[***], but less than or equal to $[***]:

 

[***]

%

Portion greater than $[***], but less than or equal to $[***]:

 

[***]

%

Portion greater than $[***]:

 

[***]

%

 

(b)                                 Royalties payable under this Section 6.4
shall be paid on a country-by-country basis from the date of the first
commercial sale of each Product with respect to which royalty payments are due
until the later of (i) the [***] ([***]) anniversary of the first commercial
sale of the Product in such country, and (ii) the expiration date in such
country of the last to expire of any Patent within the AnaptysBio Patents or the
Collaboration Patents covering the manufacture, use or sale of such Product in
such country (the “Royalty Term”).  For the avoidance of doubt, TESARO’s
obligation to pay royalties under this Section 6.4 is imposed only once with
respect to the same unit of Product, notwithstanding such Product may be covered
by more than one valid claim of an AnaptysBio Patent or Collaboration Patent.

 

(c)                                  If TESARO pays royalties to any Third Party
in a country in order to make, use, sell, offer for sale or import the
Development Antibody component of a Product in such country, then TESARO shall
have the right to credit [***] percent ([***]%) of such Third Party royalty
payments against the royalties owing to AnaptysBio under Section 6.4(a) with
respect to sales of such Product in such country; provided, however, that TESARO
shall not

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

16

--------------------------------------------------------------------------------


 

reduce the amount of the royalties owing to AnaptysBio under Section 6.4(a) with
respect to such Product in such country to less than [***] percent ([***]%) of
the royalties that would otherwise be due under Section 6.4(a) with respect to
such Product in such country.  Notwithstanding the foregoing, if TESARO pays any
such royalties to a Third Party that [***].

 

7.                                      PAYMENTS; RECORDS

 

7.1.                            Payment Method.  All payments due under this
Agreement shall be made from a bank located in the United States by bank wire
transfer in immediately available funds to a bank account designated by
AnaptysBio.  All payments hereunder shall be made in U.S. dollars.  In the event
that the due date of any payment subject to Section 6 is a Saturday, Sunday or
national holiday, such payment may be paid on the following business day.  Any
payments that are not paid on the date such payments are due under this
Agreement shall bear interest to the extent permitted by applicable law at the
rate of [***] percent ([***]%) per annum, calculated on the number of days such
payment is delinquent.

 

7.2.                            Taxes.  All payments required to be paid to
AnaptysBio pursuant to this Agreement shall be paid with deduction for
withholding for or on account of any taxes (other than taxes imposed on or
measured by net income) or similar governmental charge.

 

7.3.                            Royalty Payments and Reports.  Royalty payments
under this Agreement with respect to Net Sales of Product in a given calendar
quarter shall be made to AnaptysBio or its designee quarterly within
[***] ([***]) days following the applicable calendar quarter.  Each royalty
payment shall be accompanied by a report [***].

 

7.4.                            Books and Records; Accounting and Audits.  Each
Party shall maintain complete and accurate books and records, in accordance with
GAAP, which are relevant to, as applicable, costs or expenses to be reimbursed
by TESARO, or payments to made to AnaptysBio, under this Agreement, which books
and records shall be sufficient in detail to verify all payment amounts due to a
Party hereunder.  The Party requesting an audit (the “Auditing Party”) shall
have the right, at its own expense and not more than once in any calendar year
during the term of this Agreement, to have an independent, certified public
accountant, selected by the Auditing Party, and under an obligation of
confidence, audit the books and records of the other Party (the “Audited Party”)
in the location(s) where such books and records are maintained upon reasonable
notice (which shall be no less than fifteen (15) business days prior written
notice) and during regular business hours, and for the sole purpose of verifying
the basis and accuracy of payments required and made under this Agreement.  The
report and communication of such accountant with respect to such an audit shall
be limited to a certificate stating whether any, as applicable, report made or
reimbursement or other payment submitted during such period is accurate or
inaccurate and, if a discrepancy is identified, shall also indicate the amount
and if applicable, with respect to any report, the nature, of any discrepancy,
and the correct information (with respect to the applicable period).  Such
accountant shall provide AnaptysBio and TESARO with a copy of each such report
simultaneously.  Should the audit lead to the discovery of a

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

17

--------------------------------------------------------------------------------


 

discrepancy: (i) to the Auditing Party’s detriment, the Audited Party shall pay
to the Auditing Party the amount of the discrepancy within thirty (30) days of
the Audited Party’s receipt of the report; or (ii) to the Audited Party’s
detriment, the Audited Party may, as applicable, credit the amount of the
discrepancy against future payments payable to the Auditing Party under this
Agreement, and if there are no such payments payable, then the Auditing Party
shall pay to the Audited Party the amount of the discrepancy within thirty (30)
days of the Auditing Party’s receipt of the report.  Additionally, in the event
that the discrepancy is to the Auditing Party’s detriment and is greater than
five percent (5%) of the amount due for such audited period, then the Audited
Party shall pay or reimburse the reasonable cost charged by such accountant for
such audit.  Once the Auditing Party has conducted an audit permitted by this
Section 7.4 in respect of any period, it may not re-inspect the Audited Party’s
books and records in respect of such period, unless a subsequent audit of a
separate reporting period uncovers fraud on the part of the Audited Party that
is reasonably expected to have been occurring during the prior audited period. 
For clarity, however, if a discrepancy is identified by the accountant during
the course of an audit and the Parties do not agree upon a resolution of such
discrepancy, then the Auditing Party’s accountant may re-inspect the books and
records to the extent reasonably relevant to resolving such discrepancy. 
Notwithstanding anything herein to the contrary, upon the expiration of three
(3) years following the end of any calendar year, the right to audit, the books
and records for such calendar year shall expire and such Party shall be released
from any liability or accountability with respect to payments or FTE work
performed as reflected in such books of such Party for such calendar year
(including, for clarity, with respect to the calculation of royalties payable
with respect to each such calendar year).  The Parties shall no longer be
required to retain such books and records for any calendar year after the
expiration of the third (3rd) calendar year following such calendar year.

 

7.5.                            Blocked Currency.  If at any time legal
restrictions in the Territory prevent the prompt remittance of any payments with
respect to sales therein, TESARO shall have the right and option to make such
payments by depositing the amount thereof in local currency to AnaptysBio
account in a bank or depository in the Territory.

 

7.6.                            Confidentiality.  Each Party shall treat all
financial information of the other Party that is subject to review under this
Section 7 of this Agreement (including all royalty reports) as such other
Party’s Confidential Information.

 

8.                                      DILIGENCE; REVERSION

 

8.1.                            Products.  TESARO shall use Commercially
Reasonable Efforts to (a) fund the development of each Discovery Program as set
forth in the applicable Discovery Plan and until each Discovery Program has
reached the applicable key program decision point set forth in the applicable
Discovery Plan, (b) advance at least one Development Antibody with respect to
each Development Program, (c) research, test and develop Products, (d) obtain
regulatory approval for preclinical, clinical and commercial use of at least one
Product with respect to each Development

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

18

--------------------------------------------------------------------------------


 

Program, and (e) commercialize Products and attempt to obtain the optimum
commercial return for each Product in all major markets throughout the world. 
[***].

 

8.2.                            Reversion.  If TESARO fails to satisfy its
obligations under Section 8.1 with respect to a Discovery Program or Development
Program, or discontinues development of all Products within a Discovery Program
or Development Program, then all rights to that Discovery Program and/or
Development Program, including Development Antibody, Products, data, result,
materials and Collaboration IP Rights resulting from such Discovery Program or
Development Program shall revert to AnaptysBio in accordance with Sections
14.4(b), 14.4(d) or 14.4(e) without any further obligation to TESARO.

 

9.                                      INTELLECTUAL PROPERTY

 

9.1.                            Ownership of Inventions; Disclosure.

 

(a)                                 Ownership.  Title to all inventions and
other intellectual property made by employees of AnaptysBio in the course of
performing, or in connection with, the Discovery Programs shall be owned by
AnaptysBio; title to all inventions and other intellectual property made by
employees of TESARO in the course of performing, or in connection with, the
Discovery Programs or the further development of a Product shall be owned by
TESARO; title to all inventions and other intellectual property made jointly by
employees of TESARO and AnaptysBio in the course of performing, or in connection
with, the Discovery Programs shall be owned jointly by TESARO and AnaptysBio. 
Inventorship of inventions and other intellectual property made pursuant to this
Agreement shall be determined in accordance with the patent laws of the United
States.  Except as expressly provided in this Agreement, neither Party shall
have any obligation to account to the other for profits, or to obtain any
approval of the other Party to license or exploit patented jointly-owned subject
matter, by reason of joint ownership thereof, and each Party hereby waives any
right it may have under the laws of any jurisdiction to require any such consent
or accounting.  Notwithstanding the foregoing, AnaptysBio is and shall be the
sole owner of the AnaptysBio Platform.

 

(b)                                 Disclosure of Inventions.  Each Party shall
promptly disclose to the other any inventions made in connection with this
Agreement.

 

9.2.                            Patent Prosecution.  Prior to the IND clearance
for a Product resulting from a Discovery Program, AnaptysBio shall be
responsible, at TESARO’s expense, for (i) preparing, filing, prosecuting and
maintaining Patent applications and Patents directed to Collaboration Patents
claiming the manufacture, composition or use of such Product, and (ii) for
conducting any interferences, re-examinations, reissues and oppositions relating
thereto (“Prosecute and Maintain”); provided, that TESARO’s financial
obligations with respect to any such interference or opposition shall be subject
to AnaptysBio obtaining TESARO’s prior written consent with respect to any such
action and the associated costs.  After IND clearance for a Product resulting
from a Discovery Program, TESARO shall be responsible at TESARO’s expense to
Prosecute

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

19

--------------------------------------------------------------------------------


 

and Maintain the applicable Collaboration Patents.  The Party that is tasked to
Prosecute and Maintain shall keep the other Party informed with respect to the
prosecution and issuance of the Collaboration Patents and provide prompt notice
of all material matters related thereto (including upon such Party’s request),
and the other Party shall reasonably cooperate with and assist the Party tasked
to Prosecute and Maintain in connection with such activities, including without
limitation by making scientists and scientific records reasonably available and
the execution of all such documents and instruments and the performance of such
acts as may be reasonably necessary in order to continue any filing,
prosecution, maintenance or extension thereof.

 

9.3.                            Enforcement and Defense.

 

(a)                                 Each Party shall promptly notify the other
of any knowledge it acquires of any potential infringement of the Collaboration
Patents by a Third Party.

 

(b)                                 If any Patent within the Collaboration
Patents is infringed by a Third Party in any country in the Territory in
connection with the manufacture, use and sale of a product the same as or
substantially similar to a Product in the Field in such country, TESARO shall
have the primary right, but not the obligation, to institute, prosecute, and
control any action or proceeding with respect to such infringement of such
Patent, by counsel of its own choice, and AnaptysBio shall have the right, at
its own expense, to be represented in that action by counsel of its own choice. 
If TESARO fails to bring an action or proceeding within a period of one hundred
twenty (120) days after a request by AnaptysBio to do so, AnaptysBio shall have
the right to bring and control any such action by counsel of its own choice, and
TESARO shall have the right to be represented in any such action by counsel of
its own choice at its own expense.

 

(c)                                  If one Party brings an action or proceeding
in accordance with Section 9.3(b), the second Party agrees to be joined as a
party plaintiff if necessary and to give the first Party reasonable assistance
and authority to file and prosecute the suit.  The costs and expenses of the
Party bringing suit under this Section shall be borne by such Party, and any
damages or other monetary awards recovered shall be shared as follows: The
amount of such recovery actually received by the Party controlling such action
shall first be applied to the out-of-pocket costs of such action, and then
(i) if TESARO is the Party that brings such action or proceeding, then
AnaptysBio shall be paid an amount equal to the royalties, if any, that would
have been due upon sales of the infringing product as if such infringing sales
had been Net Sales of a Product sold by or under the authority of TESARO, and
the remaining portion of such recovery shall be paid to TESARO, or (ii) if
AnaptysBio is the Party that brings such action or proceeding, then the
remaining portion of such recovery shall be retained by AnaptysBio.  A
settlement or consent judgment or other voluntary final disposition of a suit
under this Section 9.3 may be entered into without the consent of the Party not
bringing the suit.  Neither Party shall, however, have the right to enter into
any settlement or consent to any claim to the effect that the patent protection
offered under any part of the Collaboration Patents would be

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

20

--------------------------------------------------------------------------------


 

materially negatively affected, without the consent of the other Party, such
consent not to be unreasonably withheld.

 

10.          CONFIDENTIALITY

 

10.1.     Confidential Information.  Except as otherwise expressly provided
herein, the Parties agree that, for the term of this Agreement and for ten
(10) years thereafter, the receiving Party shall not, except as expressly
provided in this Section 10, disclose to any Third Party any Confidential
Information furnished to it by the disclosing Party hereto pursuant to this
Agreement, or any results of the Discovery Programs (“Results”).  For purposes
of this Section 10, “Confidential Information” shall mean any information,
samples or other materials, which if disclosed in tangible form is marked
“confidential” or with other similar designation to indicate its confidential or
proprietary nature, or, if disclosed orally, is indicated orally to be
confidential or proprietary at the time of such disclosure and is confirmed in
writing as confidential or proprietary within forty-five (45) days after such
disclosure.  Notwithstanding the foregoing, Confidential Information shall not
include any information that can be established by the receiving Party by
competent proof that such information:

 

(a)           was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any breach of this
Agreement by the receiving Party;

 

(d)           was independently developed by the receiving Party as demonstrated
by documented evidence prepared contemporaneously with such independent
development; or

 

(e)           was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.

 

10.2.     Permitted Use and Disclosures.  Each Party hereto may use or disclose
Confidential Information disclosed to it by the other Party or Results to the
extent such use or disclosure is reasonably necessary and permitted in the
exercise of the rights granted hereunder in filing or prosecuting Patent
applications, prosecuting or defending litigation, complying with applicable
governmental laws, rules, regulations or court order or otherwise submitting
information to tax or other governmental authorities, conducting clinical
trials, or making a permitted sublicense or otherwise exercising license rights
expressly granted by the other Party to it pursuant to the terms of this
Agreement; provided, that if a Party is required to make any such

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

21

--------------------------------------------------------------------------------


 

disclosure, other than pursuant to a confidentiality agreement, it will give
reasonable advance notice to the other Party of such disclosure and, save to the
extent inappropriate in the case of Patent applications, will use its reasonable
efforts to secure confidential treatment of such information in consultation
with the other Party prior to its disclosure (whether through protective orders
or otherwise) and disclose only the minimum necessary to comply with such
requirements.  Nothing in this Article 10 shall restrict TESARO from providing
Development Antibodies (and associated related information) to academic and
other collaborators to conduct pre-clinical and clinical studies to further the
research, development and commercialization of the Development Antibodies.

 

11.          PUBLICITY

 

11.1.     Nondisclosure of Terms.  Each of the Parties hereto agrees not to
disclose the terms of this Agreement to any Third Party without the prior
written consent of the other Party hereto, which consent shall not be
unreasonably withheld, except to such Party’s attorneys, advisors, investors,
potential investors and other similarly situated Third Parties on a need to know
basis under circumstances that reasonably ensure the confidentiality thereof, or
to the extent required by law.  Notwithstanding the foregoing, the press release
attached to the Supplemental Information Package as Exhibit B-1 shall be jointly
released by both Parties promptly following the Effective Date, and the press
release attached to the Supplemental Information Package as Exhibit B-2 shall be
released by AnaptysBio promptly following the Effective Date.  Furthermore, it
is understood that either Party may be required to issue subsequent press
releases or make disclosures required by law (pursuant to filings with the
Securities and Exchange Commission or otherwise) relating to the terms of this
Agreement or activities hereunder.  The Parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of all such
press releases or other disclosures required by law prior to the issuance
thereof, provided that a Party may not unreasonably withhold or delay consent to
such releases or disclosures, and that either Party may issue such press
releases or make such disclosures as it determines, based on advice of counsel,
are reasonably necessary to comply with laws or regulations or for appropriate
stock market disclosure.  Furthermore, AnaptysBio shall have the right to
publicly announce, by press release or otherwise, the occurrence of each
significant event under the terms of this Agreement, including the receipt of
each milestone payment reference above, provided that AnaptysBio consults with
TESARO reasonably and in good faith with respect to the text and timing of such
public announcement prior to the issuance thereof,  provided that no
Confidential Information shall be disclosed without permission of TESARO.

 

11.2.     Publications.  With respect to any Discovery Program, each Party shall
submit any proposed scientific publication to the other Party that relates
directly to one or more Development Antibodies or Products, discloses the
results of a Discovery Program or includes Confidential Information of the other
Party at least thirty (30) days in advance to allow that Party to review such
planned public disclosure.  The reviewing Party will promptly review such
proposed scientific publication and make any objections that it may have to the
publication of

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

22

--------------------------------------------------------------------------------


 

such results or the Confidential Information of the reviewing Party contained
therein.  Should the reviewing Party make an objection to the publication of any
such results or Confidential Information, then the Parties shall discuss the
advantages and disadvantages of publishing such results or Confidential
Information.  If the Parties are unable to agree on whether to publish the same,
the respective Chief Executive Officers of AnaptysBio and TESARO (or, with
respect to TESARO, the President) shall reasonably agree on the extent to which
the publication of such results or Confidential Information shall be made. 
AnaptysBio acknowledges that TESARO may enter into agreements with academic and
other collaborators to conduct studies with Development Antibodies, including in
combination with other compounds, in all cases consistent with the license
rights granted hereunder.  Notwithstanding the provisions of this Section 11.2
to the contrary, TESARO shall be required only to request such collaborators
comply with the provisions of this Section 11.2 with regard to their scientific
publications, but TESARO shall not be in violation of this Section 11.2 as a
result of the actions of such collaborators with respect thereto.

 

11.3.     Blinded Data.  For the purposes of promoting or otherwise highlighting
the advantages of the AnaptysBio Platform, AnaptysBio may disclose (or cause to
be disclosed) to Third Parties, blinded data relating to each of the Discovery
Programs at any time during or subsequent to the term of the Agreement, provided
that (a) neither TESARO, the Targets or therapeutic area shall be identified,
directly or indirectly, in connection therewith, (b) TESARO shall have an
opportunity to review each such disclosure at least thirty (30) days prior to
the release thereof, and (c) no such disclosure shall include any Confidential
Information of TESARO.

 

11.4.     Permitted Disclosures.  Notwithstanding anything to the contrary
contained in this Agreement or any confidentiality agreement between the
Parties, nothing herein or therein shall prevent a Party from disclosing the
terms of this Agreement or such other information a Party reasonably determines,
based on advice from its counsel, is necessary or desirable to disclose under
applicable law, regulation or legal process (whether in connection with its
ongoing disclosure obligations, in connection with a corporate activity or
otherwise), including as required by the rules or regulations of the United
States Securities and Exchange Commission or similar regulatory agency in a
country other than the United States or of any stock exchange or NASDAQ, or in
connection with a presentation or disclosure to investors or potential investors
subject to customary and appropriate confidentiality restrictions.

 

12.          REPRESENTATIONS AND WARRANTIES

 

12.1.     TESARO.  TESARO represents and warrants that:

 

(a)   it has the legal power, authority and right to enter into this Agreement
and to fully perform all of its obligations hereunder, and has taken all
necessary action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

23

--------------------------------------------------------------------------------


 

(b)  this Agreement is a legal and valid obligation binding upon it and
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, or other similar laws affecting creditors,
generally, or general principles of equity;

 

(c)  the performance of its obligations hereunder do not conflict with, violate
or breach or constitute a default or require any consent under, any agreement,
instrument or understanding, or other contractual obligations of TESARO;

 

(d)  no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental authority, is necessary
for the transactions contemplated by this Agreement or any other agreement or
instrument executed in connection herewith, or for the performance by it of its
obligations under this Agreement; and

 

(e)  TESARO has not and shall not employ (or use any Subcontractor or consultant
that employs) any individual or entity debarred by the FDA (or subject to a
similar sanction of the EMA), or any individual who or entity which is the
subject of an FDA debarment investigation or proceeding (or similar proceeding
of EMA), or is convicted of a crime for which an individual or entity could be
debarred under 21 U.S.C. Section 335a or its foreign equivalent or has been
under indictment for a crime for which a person or entity could be debarred
under such provision.

 

12.2.     AnaptysBio.  AnaptysBio represents and warrants that:

 

(a)           it has the legal power, authority and right to enter into this
Agreement and to fully perform all of its obligations hereunder, and has taken
all necessary action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 

(b)           this Agreement is a legal and valid obligation binding upon it and
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, or other similar laws affecting creditors,
generally, or general principles of equity;

 

(c)           the performance of its obligations hereunder do not conflict with,
violate or breach or constitute a default or require any consent under, any
agreement, instrument or understanding, or other contractual obligations of
AnaptysBio;

 

(d)           no government authorization, consent, approval, license, exemption
of or filing or registration with any court or governmental authority, is
necessary for the transactions contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement;

 

(e)           AnaptysBio Controls the AnaptysBio Know-How and AnaptysBio Patents
existing as of the Effective Date;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

24

--------------------------------------------------------------------------------


 

(f)            AnaptysBio has the right to grant all rights and licenses it
purports to grant to TESARO with respect to the AnaptysBio Know-How, AnaptysBio
Patents and AnaptysBio Platform under this Agreement;

 

(g)           AnaptysBio has no present knowledge that any settled, pending or
threatened claim or lawsuit or legal proceeding of a Third Party against
AnaptysBio or any other person alleging that the AnaptysBio Know-How, AnaptysBio
Patents or AnaptysBio Platform misappropriates or infringes, in part or in
whole, the intellectual property or intellectual property rights of such Third
Party;

 

(h)           AnaptysBio has not granted any right or license to any Third Party
relating to any of the AnaptysBio Know-How, AnaptysBio Patents or AnaptysBio
Platform that would conflict or interfere with any of the rights or licenses
granted or purported to be granted to TESARO hereunder;

 

(i)            Schedule 12.2(i) attached hereto sets forth a complete and
accurate list of the AnaptysBio Patents as of the Effective Date, indicating the
owner or co-owners thereof if such AnaptysBio Patent is not solely owned by
AnaptysBio.  AnaptysBio has disclosed to TESARO all material information
received by AnaptysBio as of the Effective Date concerning the institution of
any interference, opposition, reexamination, reissue, revocation, nullification
or any official proceeding involving any AnaptysBio Patent or Patent included in
the AnaptysBio Platform anywhere in the Territory;

 

(j)            To the best of AnaptysBio’s knowledge as of the Effective Date,
Exhibit C attached to the Supplemental Information Package sets forth a complete
and accurate list of all Target Antagonists owned or Controlled by AnaptysBio as
of the Effective Date;

 

(k)           To the best of AnaptysBio’s knowledge as of the Effective Date,
TESARO will not be required to obtain a license or sublicense under any Third
Party In-License for TESARO to research, develop, make, have made, use, sell,
offer for sale, import and export Products for use in the Field and in the
Territory pursuant to the rights and licenses granted to it under this
Agreement;

 

(l)            AnaptysBio has not and shall not employ (or use any Subcontractor
or consultant that employs) any individual or entity debarred by the FDA (or
subject to a similar sanction of the EMA), or any individual who or entity which
is the subject of an FDA debarment investigation or proceeding (or similar
proceeding of EMA), or is convicted of a crime for which an individual or entity
could be debarred under 21 U.S.C. Section 335a or its foreign equivalent or has
been under indictment for a crime for which a person or entity could be debarred
under such provision; and

 

(m)          AnaptysBio acknowledges that, in entering into this Agreement,
TESARO has relied upon information supplied by AnaptysBio and information which
AnaptysBio has caused

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

25

--------------------------------------------------------------------------------


 

to be supplied to TESARO by AnaptysBio’s agents and/or representatives (all of
such information being hereinafter referred to collectively as “Product
Information”).  To the knowledge of AnaptysBio as of the Effective Date, the
Product Information is accurate in all material respects.  AnaptysBio has not,
as of the Effective Date, intentionally omitted to furnish TESARO with any
material information known to AnaptysBio concerning the AnaptysBio IP Rights,
AnaptysBio Platform or Development Antibodies, or the transactions contemplated
by this Agreement, which would reasonably be considered to be material to
TESARO’s decision to enter into this Agreement and to undertake the commitments
and obligations set forth herein.

 

12.3.     Disclaimer.  TESARO and AnaptysBio specifically disclaim any guarantee
that the Discovery Programs will be successful, in whole or in part.  The
failure of the Parties to successfully develop Products will not constitute a
breach of any representation or warranty or other obligation under this
Agreement.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
ANAPTYSBIO AND TESARO MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE
ANAPTYSBIO IP RIGHTS, INFORMATION DISCLOSED HEREUNDER OR PRODUCTS INCLUDING, BUT
NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

13.          INDEMNIFICATION

 

13.1.     TESARO.  TESARO agrees to indemnify, defend and hold AnaptysBio and
its Affiliates and their respective directors, officers, employees, agents and
their respective successors, heirs and assigns (the “AnaptysBio Indemnitees”)
harmless from and against any losses, costs, claims, damages, liabilities or
expense (including reasonable attorneys’ and professional fees and other
expenses of litigation) (collectively, “Liabilities”) arising, directly or
indirectly out of or in connection with Third Party claims, suits, actions,
demands or judgments, relating to (i) any breach by TESARO of the
representations and warranties made in this Agreement, or (ii) the development
or commercialization of a Product, except, in each case, to the extent such
Liabilities result from the gross negligence or intentional misconduct of
AnaptysBio.

 

13.2.     AnaptysBio.  AnaptysBio agrees to indemnify, defend and hold TESARO
and its Affiliates and their respective directors, officers, employees, agents
and their respective successors, heirs and assigns (the “TESARO Indemnitees”)
harmless from and against any Liabilities arising, directly or indirectly out of
or in connection with Third Party claims, suits, actions, demands or judgments,
relating to any breach by AnaptysBio of its representations and warranties made
in this Agreement, except to the extent such Liabilities result from the gross
negligence or intentional misconduct of TESARO.

 

13.3.     Indemnification Procedure.  A Party that intends to claim
indemnification (the “Indemnitee”) under this Section 13 shall promptly notify
the other Party (the “Indemnitor”) in

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

26

--------------------------------------------------------------------------------


 

writing of any claim, complaint, suit, proceeding or cause of action with
respect to which the Indemnitee intends to claim such indemnification (for
purposes of this Section 13.3, each a “Claim”), and the Indemnitor shall have
sole control of the defense and/or settlement thereof; provided that the
Indemnitee shall have the right to participate, at its own expense, with counsel
of its own choosing in the defense and/or settlement of such Claim.  The
indemnification obligations of the Parties under this Section 13 shall not apply
to amounts paid in settlement of any Claim if such settlement is effected
without the consent of the Indemnitor, which consent shall not be withheld or
delayed unreasonably.  The failure to deliver written notice to the Indemnitor
within a reasonable time after the commencement of any such Claim, if
prejudicial to its ability to defend such action, shall relieve such Indemnitor
of any liability to the Indemnitee under this Section 13, but the omission so to
deliver written notice to the Indemnitor shall not relieve the Indemnitor of any
liability to any Indemnitee otherwise than under this Section 13.  The
Indemnitee under this Section 13, and its employees, at the Indemnitor’s request
and expense, shall provide full information and reasonable assistance to
Indemnitor and its legal representatives with respect to such Claims covered by
this indemnification.

 

13.4.     LIMITATION OF LIABILITY.  EXCEPT FOR A BREACH OF ARTICLES 10 OR 11, OR
FOR ACTS OF GROSS NEGLIGENCE OR WRONGFUL INTENTIONAL ACTS OR OMISSIONS, NEITHER
TESARO NOR ANAPTYSBIO, NOR ANY OF THEIR RESPECTIVE AFFILIATES OR SUBLICENSEES,
SHALL BE LIABLE TO THE OTHER PARTY, ITS AFFILIATES OR ANY OF THEIR SUBLICENSEES
FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, RELIANCE OR PUNITIVE
DAMAGES OR LOST OR IMPUTED PROFITS, WHETHER LIABILITY IS ASSERTED IN CONTRACT,
TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY OR
CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF
THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE
POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE; PROVIDED, THAT THIS LIMITATION WILL NOT
LIMIT THE INDEMNIFICATION OBLIGATION OF A PARTY UNDER THE PROVISIONS OF
ARTICLE 13 FOR SUCH DAMAGES CLAIMED BY A THIRD PARTY.

 

14.          TERM AND TERMINATION

 

14.1.     Term.  Unless earlier terminated, the Agreement will continue in full
force and effect, on a Product-by-Product, Discovery Program-by-Discovery
Program, Development Program-by-Development Program and country-by-country basis
until the date no further payments are due under Section 6 above.

 

14.2.     Termination for Breach.  Either Party to this Agreement may terminate
one or more Discovery Program(s), Development Program(s) and/or this Agreement
in the event the other Party hereto shall have materially breached or defaulted
in any of its representations or warranties or the performance of any of its
obligations hereunder, and such default shall have continued for [***] after
written notice thereof was provided to the breaching Party by the non-

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

27

--------------------------------------------------------------------------------


 

breaching Party.  Any termination shall become effective at the end of such
[***] period unless the breaching Party (or any other Party on its behalf) has
cured any such breach or default prior to the expiration of the [***] period;
provided, however, in the case of a failure to pay any amount due hereunder,
such default may be the basis of termination [***] following the date that
notice of such default was provided to the breaching Party.

 

14.3.     Termination without cause by TESARO.  TESARO may terminate this
Agreement in its entirety or on a Discovery Program-by-Discovery Program or
Development Program-by-Development Program basis without cause upon [***] prior
written notice to AnaptysBio.

 

14.4.     Effect of Breach or Termination.

 

(a)           Accrued Rights and Obligations.  Termination of this Agreement, or
any portion hereof, for any reason shall not release either Party hereto from
any liability which, at the time of such termination, has already accrued to the
other Party or which is attributable to a period prior to such termination nor
preclude either Party from pursuing any rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement.

 

(b)           Return of Materials.  Upon a termination of this Agreement, in its
entirety, TESARO and AnaptysBio shall promptly return to the other all
Confidential Information of the other Party, except one copy of which may be
retained for archival purposes. Upon termination of this Agreement, a Discovery
Program or a Development Program  by TESARO pursuant to Section 14.3, or by
AnaptysBio pursuant to Section 14.2, TESARO shall return to AnaptysBio copies of
records received by TESARO pursuant to Section 2.9 or, if only a Discovery
Program or a Development Program is terminated, then those records received by
TESARO pursuant to Section 2.9, with respect to the terminated program.

 

(c)           Effect of Termination of Agreement by TESARO Without Cause or by
AnaptysBio for Breach by TESARO.  If TESARO terminates this Agreement in its
entirety without cause pursuant to Section 14.3 or if AnaptysBio terminates this
Agreement in its entirety pursuant to Section 14.2 for breach by TESARO, then:

 

(i)            all licenses and rights to TESARO under Section 5.1 shall
concurrently terminate, and TESARO and its Affiliates and sublicensees shall
immediately cease all manufacture, development and commercialization of
Products; provided, that TESARO and its Affiliates, sublicensees and
distributors shall be entitled, during the twelve (12) month period immediately
following the effective date of termination, to finish any work-in-progress and
to sell any Products remaining in inventory, in accordance with the terms of
this Agreement;

 

(ii)           TESARO hereby grants to AnaptysBio an irrevocable, non-exclusive,
worldwide license, with the right to grant and authorize sublicenses, under
TESARO’s

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

28

--------------------------------------------------------------------------------


 

interest in the Collaboration IP Rights, TESARO Patents and TESARO Know-How, to
make, have made, use, sell, offer to sell and import Products;

 

(iii)         To the extent permitted by applicable regulatory authorities,
TESARO shall and hereby does transfer to AnaptysBio all regulatory filings and
regulatory approvals for the Products held by TESARO, its Affiliates or
sublicensees, or if the foregoing transfer is not permitted by the applicable
regulatory authority, TESARO hereby permit AnaptysBio to cross-reference and
rely upon any such regulatory approvals and regulatory filings;

 

(iv)          AnaptysBio shall have the sole right to Prosecute and Maintain,
and to solely enforce, all Collaboration IP Rights; and

 

(v)           Upon AnaptysBio’s request, TESARO shall continue all on-going
development for the Products for a mutually agreed upon migration period after
termination of this Agreement (“Migration Period”).  During such Migration
Period, TESARO shall provide such knowledge transfer and other training to
AnaptysBio as reasonably necessary for AnaptysBio to continue such activities. 
In connection with such transfer, TESARO shall, subject to subsection (i) above:
(A) transfer to AnaptysBio all quantities of Products manufactured by TESARO in
TESARO’s control as of the effective date of termination, (B) assign to
AnaptysBio any agreements with Third Parties with respect to the development or
commercialization of Product (to the extent assignable) and (C) continue funding
FTEs (equivalent to the number of FTEs being funded upon the date of notice of
termination) for a mutually agreed period not to exceed [***].

 

(d)           Effect of Termination of Discovery Program.  If AnaptysBio
terminates a Discovery Program pursuant to Section 14.2 for breach by TESARO, or
TESARO discontinues a Discovery Program in accordance with Section 8.2, then:

 

(i)            AnaptysBio’s obligations to conduct further activities under the
applicable Discovery Program shall terminate as of the effective date of such
termination; and

 

(ii)           all licenses and rights to TESARO under Section 5.1 for the
Products resulting from such Discovery Program shall concurrently terminate, and
TESARO and its Affiliates and sublicensees shall immediately cease all
manufacture, development and commercialization of such Products;

 

(iii)         TESARO hereby grants to AnaptysBio an irrevocable, non-exclusive,
worldwide license, with the right to grant and authorize sublicenses, under
TESARO’s interest in the Collaboration IP Rights, TESARO Patents and TESARO
Know-How, to make, have made, use, sell, offer to sell and import Products
resulting from such Discovery Program;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

29

--------------------------------------------------------------------------------


 

(iv)          To the extent permitted by applicable regulatory authorities,
TESARO shall and hereby does transfer to AnaptysBio all regulatory filings and
regulatory approvals for the Product resulting from such Discovery Program held
by TESARO, its Affiliates or sublicensees, or if the foregoing transfer is not
permitted by the applicable regulatory authority, TESARO hereby permit
AnaptysBio to cross-reference and rely upon any such regulatory approvals and
regulatory filings;

 

(v)           AnaptysBio shall have the sole right to Prosecute and Maintain,
and to solely enforce, all Collaboration IP Rights that are the subject of such
Discovery Program; and

 

(vi)          Upon AnaptysBio’s request, TESARO shall continue all on-going
development for the Products resulting from such Discovery Program for a
mutually agreed upon Migration Period after termination of this Agreement. 
During such Migration Period, TESARO shall provide such knowledge transfer and
other training to AnaptysBio as reasonably necessary for AnaptysBio to continue
such activities.  In connection with such transfer, TESARO shall: (A) transfer
to AnaptysBio all quantities of Product resulting from such Discovery Program
generated by TESARO in TESARO’s control as of the effective date of
termination,  (B) assign to AnaptysBio any agreements with Third Parties with
respect to the development or commercialization of such Products (to the extent
assignable), and (C) continue funding FTEs (equivalent to the number of FTEs
being funded upon the date of notice of termination) for a mutually agreed
period not to exceed [***].

 

(e)           Effect of Termination of Development Program.  If AnaptysBio
terminates a Development Program pursuant to Section 14.2 for breach by TESARO,
or TESARO discontinues a Development Program in accordance with Section 8.2,
then:

 

(i)            all licenses and rights to TESARO under Section 5.1 for the
Products resulting from such Development Program shall concurrently terminate,
and TESARO and its Affiliates and sublicensees shall immediately cease all
manufacture, development and commercialization of such Products;

 

(ii)           TESARO hereby grants to AnaptysBio an irrevocable, non-exclusive,
worldwide license, with the right to grant and authorize sublicenses, under
TESARO’s interest in the Collaboration IP Rights, TESARO Patents and TESARO
Know-How, to make, have made, use, sell, offer to sell and import Products
resulting from such Development Program;

 

(iii)         To the extent permitted by applicable regulatory authorities,
TESARO shall and hereby does transfer to AnaptysBio all regulatory filings and
regulatory approvals for the Product resulting from such Development Program
held by TESARO, its Affiliates or sublicensees, or if the foregoing transfer is
not permitted by the applicable

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

30

--------------------------------------------------------------------------------


 

regulatory authority, TESARO hereby permit AnaptysBio to cross-reference and
rely upon any such regulatory approvals and regulatory filings;

 

(iv)          AnaptysBio shall have the sole right to Prosecute and Maintain,
and to solely enforce, all Collaboration IP Rights that are the subject of such
Development Program; and

 

(v)           Upon AnaptysBio’s request, TESARO shall continue all on-going
development for the Products resulting from such Development Program for a
mutually agreed upon Migration Period after termination of this Agreement. 
During such Migration Period, TESARO shall provide such knowledge transfer and
other training to AnaptysBio as reasonably necessary for AnaptysBio to continue
such activities.  In connection with such transfer, TESARO shall: (A) transfer
to AnaptysBio all quantities of Product resulting from such Discovery Program
manufactured by TESARO in TESARO’s control as of the effective date of
termination, (B) assign to AnaptysBio any agreements with Third Parties with
respect to the development or commercialization of such Products (to the extent
assignable), and (C) continue funding FTEs (equivalent to the number of FTEs
being funded upon the date of notice of termination) for a mutually agreed
period not to exceed the remaining portion of the then-current calendar quarter
and one (1) full calendar quarter following the effective date of termination.

 

(f)            Effect of Termination by TESARO With Cause or by TESARO for
Breach by AnaptysBio.  If TESARO terminates one or more Discovery Programs or
this Agreement pursuant to Section 14.2 for breach by AnaptysBio, then:

 

(i)            all licenses and rights to TESARO under Section 5.1 with respect
to the applicable Discovery Program(s), Development Program(s) and Products
shall automatically become perpetual and irrevocable; provided, that the payment
obligations under Sections 6.3 and 6.4 shall continue; provided, however, that
if TESARO terminated this Agreement pursuant to AnaptysBio’s uncured material
breach of Article 5, then without limiting any other rights or remedies
available to TESARO, TESARO shall continue to make payments to AnaptysBio under
Sections 6.3 and 6.4 but at [***] percent ([***]%) of the amounts set forth
therein when and if they become due;

 

(ii)           AnaptysBio and its Affiliates and sublicensees shall immediately
cease all research, development or other activities with respect to applicable
Development Antibodies and Products resulting from such Discovery Program;

 

(iii)         To the extent permitted by applicable regulatory authorities,
AnaptysBio shall and hereby does transfer to TESARO all regulatory filings and
regulatory approvals for the applicable Products resulting from such Discovery
Program held by AnaptysBio, its Affiliates or sublicensees, or if the foregoing
transfer is not permitted by the applicable regulatory authority, AnaptysBio
shall, and hereby does, permit TESARO to cross-reference and rely upon any such
regulatory approvals and regulatory filings;

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

31

--------------------------------------------------------------------------------


 

(iv)          TESARO shall have the sole right to Prosecute and Maintain, and to
solely enforce, all Collaboration IP Rights specific to such Discovery Program;
and

 

(v)           Upon TESARO’s request, AnaptysBio shall continue all on-going
development under such Discovery Program and for applicable Products for a
mutually agreed upon Migration Period after termination of this Agreement. 
During such Migration Period, AnaptysBio shall provide such knowledge transfer
and other training to TESARO or its designees as reasonably necessary for TESARO
to continue such activities.  In connection with such transfer, AnaptysBio shall
transfer to TESARO all quantities of applicable Development Antibodies and
Products manufactured by or on behalf of AnaptysBio and in the possession or
control of AnaptysBio or its affiliates or contractors as of the effective date
of termination, and assign to TESARO any agreements with Third Parties with
respect to the research, development or commercialization of applicable
Development Antibodies or Products.

 

14.5.     Expiration.  Upon the expiration of the last to expire Royalty Term
for Products resulting from a Discovery Program and Development Program, all
licenses and rights to TESARO under Section 5.1 with respect to such Discovery
Program and Development Program and Products shall automatically become fully
paid up, perpetual and irrevocable.

 

14.6.     Survival Sections.  Sections 7, 9, 10, 13, 14.4, 14.5, 14.6, 14.7 and
15 shall survive the expiration or termination of this Agreement for any reason.

 

14.7.     Termination Not Sole Remedy.  Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
will remain available except as agreed to otherwise herein.

 

15.          MISCELLANEOUS

 

15.1.     Governing Laws.  This Agreement and any dispute arising from the
construction, performance or breach hereof shall be governed by and construed,
and enforced in accordance with, the laws of the State of Delaware, without
reference to conflicts of laws principles thereof that would result in the
application of any other law.

 

15.2.     Waiver.  It is agreed that no waiver by either Party hereto of any
breach or default of any of the covenants or agreements herein set forth shall
be deemed a waiver as to any subsequent and/or similar breach or default.

 

15.3.     Assignment.  This Agreement shall not be assignable by either Party to
any Third Party hereto without the written consent of the other Party hereto,
and any attempted assignment shall be null and void.  Notwithstanding the
foregoing, either Party may assign this Agreement, without such consent, to an
entity that acquires all or substantially all of the business or assets of such
Party to which this Agreement pertains, whether by merger, reorganization,
acquisition, sale,

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

32

--------------------------------------------------------------------------------


 

or otherwise.  This Agreement shall be binding upon and accrue to the benefit
any permitted assignee, and any such assignee shall agree to perform the
obligations of the assignor.

 

15.4.     Independent Contractors.  The relationship of the Parties hereto is
that of independent contractors.  The Parties hereto are not deemed to be
agents, partners or joint venturers of the others for any purpose as a result of
this Agreement or the transactions contemplated thereby.

 

15.5.     Compliance with Laws.  In exercising their rights under this license,
the Parties shall fully comply in all material respects with the requirements of
any and all applicable laws, regulations, rules and orders of any governmental
body having jurisdiction over the exercise of rights under this license
including, without limitation, those applicable to the discovery, development,
manufacture, distribution, import and export and sale of Products pursuant to
this Agreement.

 

15.6.     Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be personally delivered or by registered or
certified mail, return receipt requested, postage prepaid, in each case to the
respective address specified below, or such other address as may be specified in
writing to the other Parties hereto and shall be deemed to have been given upon
receipt:

 

If to TESARO:

TESARO, Inc.

 

1000 Winter Street, Suite 3300

 

Waltham, Massachusetts 02541

 

Attention:

Leon O. Moulder, Jr., Chief Executive Officer

 

Facsimile:

339-230-3961

 

 

 

and

 

 

 

TESARO Development Ltd.

 

Clarendon House

 

2 Church Street

 

Hamilton HM 11

 

Bermuda

 

Attention: Corporate Secretary

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

33

--------------------------------------------------------------------------------


 

with a copy (which shall

 

 

not constitute notice) to:

 

Hogan Lovells US LLP

 

 

100 International Drive, Suite 2000

 

 

Baltimore, MD 21202

 

 

Attention: Asher M. Rubin

 

 

Facsimile: 410-659 2701

 

 

 

If to AnaptysBio:

 

AnaptysBio, Inc.

 

 

10421 Pacific Center Court, Suite 200

 

 

San Diego, CA 92121

 

 

Attention:

Hamza Suria, Chief Executive Officer

 

 

Facsimile:

858-366-9055

 

 

 

with a copy (which shall

 

 

not constitute notice) to:

 

Fenwick & West

 

 

1191 Second Avenue, 10th Floor

 

 

Seattle, WA 98101

 

 

Attention:

Effie Toshav

 

 

Facsimile:

206-389-4511

 

15.7.     Severability.  Each Party hereby agrees that it does not intend to
violate any public policy, statutory or common laws, rules, regulations, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries.  Should one or more provisions of this
Agreement be or become invalid, the Parties hereto shall substitute, by mutual
consent, valid provisions for such invalid provisions which valid provisions in
their economic effect are sufficiently similar to the invalid provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions.  In the event a Party seeks to avoid a
material provision of this Agreement upon an assertion that such provision is
invalid, illegal or otherwise unenforceable, the other Party shall have the
right to terminate this Agreement upon sixty (60) days prior written notice to
the asserting Party, unless such assertion is eliminated and cured within such
sixty (60) day period.  Such a termination shall be deemed a termination by such
Party for breach pursuant to Section 14.2.

 

15.8.     Force Majeure.  Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses (except for payment obligations)
on account of failure of performance by the defaulting Party if the failure is
occasioned by war, strike, fire, Act of God, earthquake, flood, lockout,
embargo, governmental acts or orders or restrictions, failure of suppliers, or
any other reason where failure to perform is beyond the reasonable control and
not caused by the negligence, intentional conduct or misconduct of the
non-performing Party and such Party has exerted all reasonable efforts to avoid
or remedy such force majeure; provided, however, that in no event shall a Party
be required to settle any labor dispute or disturbance.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

34

--------------------------------------------------------------------------------


 

15.9.       Complete Agreement.  This Agreement and the Supplemental Information
Package, constitute the entire agreement, both written and oral, between the
Parties with respect to the subject matter hereof, and all prior agreements
respecting the subject matter hereof, either written or oral, express or
implied, shall be abrogated, canceled, and are null and void and of no effect. 
No amendment or change hereof or addition hereto shall be effective or binding
on either of the Parties hereto unless reduced to writing and executed by the
respective duly authorized representatives of AnaptysBio and TESARO. 
TESARO, Inc., and TESARO Development, Ltd shall be jointly and severally liable
for all obligations of TESARO under this Agreement.

 

15.10.   Headings.  The captions to the several Sections hereof are not a part
of this Agreement, but are included merely for convenience of reference and
shall not affect its meaning or interpretation.

 

15.11.   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.

 

[signature page follows]

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Collaboration and
Exclusive License Agreement to be duly executed by their authorized
representatives and delivered in duplicate originals effective as of the
Effective Date.

 

 

TESARO, INC.

 

ANAPTYSBIO, INC.

 

 

 

 

 

By:

/s/ Leon O. Moulder, Jr.

 

By:

/s/ Hamza Suria

 

 

 

 

 

Name:

 Leon O. Moulder, Jr.

 

Name:

Hamza Suria

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

President and Chief Executive Officer

 

 

 

TESARO DEVELOPMENT, LTD.

 

 

 

 

By:

/s/ Leon O. Moulder, Jr.

 

 

 

 

 

Name:

Leon O. Moulder, Jr.

 

 

 

 

 

Title:

President

 

 

 

Signature page to Collaboration and Exclusive License Agreement

 

--------------------------------------------------------------------------------


 

Schedule 12.2(i)

 

AnaptysBio Patents

 

[***]

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 